I concur in judgment and opinion but write separately to emphasize several points. First, Milligan, supra, is clearly not applicable to the facts in this *Page 723 
case. As can be seen from a review of the record, including opening statements of counsel at the first suppression hearing, the issue in this case involves interference with the defendant's right to consult privately with counsel, and not with an interception of a discussion between them. Defendant, in this case, made the argument in the trial court that they were unable to talk candidly because of the presence of the arresting trooper. Surely, the state cannot be charged with overhearing a conversation that did not take place. Absent an interception,Milligan and the balancing test do not apply.
In essence, defendant's motion to suppress argues that the "chilling effect" of the trooper's presence prevented his counsel from being able to fully advise him on his decision of whether to take the breathalyzer test. This chilling effect, defendant argues, resulted in a violation of his statutory right under R.C. 2935.20 to consult with an attorney and his federal constitutional right under the Fourteenth Amendment to due process. As the principal opinion points out, appellee did not file a cross-appeal or even cross-assignments of error. Accordingly, I agree we need not consider whether the trial court's judgment, while erroneously based on Milligan, can be supported by another legal rationale.
Finally, I also note that the state was required under Crim.R. 12(J) to certify that the granting of the motion has rendered the state's proof so weak in its entirety that any reasonable possibility of effective prosecution has been destroyed. Given that only the defendant's refusal to take the test was suppressed by the trial court and that all the subjective observations of the trooper and his partner were available for presentation to the jury, a challenge to the certification would have presented jurisdictional questions to this court. *Page 724